
	

113 HR 2895 IH: Student Loan Accessibility Act
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2895
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2013
			Mr. Richmond
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committees on the
			 Judiciary and
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Higher Education Act of 1965 to extend the
		  reduced interest rate for Federal Direct Stafford Loans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Student Loan Accessibility
			 Act.
		2.Interest rate
			 extension
			(a)AmendmentsSection 455(b)(7)(D) of the Higher
			 Education Act of 1965 (20 U.S.C. 1087e(b)(7)(D)) is amended—
				(1)in the matter
			 preceding clause (i), by striking and before July 1, 2013, and
			 inserting and before July 1, 2014,; and
				(2)in clause (v), by
			 striking and before July 1, 2013, and inserting and
			 before July 1, 2014,.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect as
			 if enacted on July 1, 2013.
			3.Modification of
			 good time conduct calculation
			(a)In
			 generalSection 3624(b) of title 18, United States Code, is
			 amended—
				(1)by striking
			 paragraph (1) and inserting the following:
					
						(1)Subject to
				paragraphs (2) and (3)(C), a prisoner who is serving a term of imprisonment of
				more than 1 year, other than a term of imprisonment for the duration of the
				prisoner’s life, shall receive credit toward the service of the prisoner’s
				sentence, in addition to the time actually served by the prisoner, beginning on
				the date on which the sentence of the prisoner commences, at the rate of 84
				days per year of sentence imposed, if the Bureau of Prisons determines that the
				prisoner has displayed exemplary compliance with institutional disciplinary
				regulations.
						;
				and
				(2)by striking
			 paragraphs (3) and (4) and inserting the following:
					
						(3)(A)This subsection shall
				apply to all prisoners serving a term of imprisonment for offenses committed on
				or after November 1, 1987.
							(B)With respect to a prisoner serving a
				term of imprisonment on the date of enactment of the Student Loan Accessibility
				Act, this subsection shall apply to the entirety of the sentence imposed on the
				prisoner, including time already served.
							(C)A prisoner may not be awarded credit
				under this subsection that would cause the prisoner to be eligible for release
				earlier than the time already served by the prisoner on the imposed
				sentence.
							.
				(b)Effective
			 dateThe amendments made by paragraph (1) shall take effect 90
			 days after the date of enactment of this Act.
			4.Modification of
			 the TSA Administrator’s authority to receive, assess, and distribute
			 intelligence information related to transportation securityThe Transportation Security Administration
			 Administrator shall not implement the Screening of Passengers by Observation
			 Techniques (SPOT) program developed pursuant to the enactment of the Aviation
			 and Transportation Security Act (Public Law 107–71). Any un-obligated funds for
			 the SPOT program shall be returned to the United States Treasury in an
			 expeditious manner.
		
